Citation Nr: 0844748	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  07-25 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel
INTRODUCTION

The veteran served on active duty from February 1962 to 
January 1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2006 decision rendered by the 
Roanoke, Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and tinnitus.

In November 2008 the veteran testified during a video 
conference hearing before the undersigned Acting Veterans Law 
Judge; a transcript of the hearing is of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran currently has bilateral hearing loss to an 
extent recognized as a disability for VA purposes.

3.  Although the veteran may well have experienced in-service 
noise exposure as alleged, the record reflects no competent 
medical evidence of bilateral hearing loss for over 40 years 
after service, and the only competent opinion addressing the 
question of whether there exists a medical nexus between any 
in-service noise exposure and current bilateral hearing loss 
weighs against the claim.

4.  Competent medical evidence of record does not reflect any 
complaint of tinnitus for over 36 years after service, nor 
does it demonstrate that tinnitus was manifested during 
active service, within the first post-service year, or was 
developed as a result of an established event, injury, or 
disease during active service.




CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural hearing loss) be 
so presumed.  38 C.F.R. §§ 1110, 1154(b), 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by during 
active military service, nor may service incurrence of an 
organic disease of the nervous system (tinnitus) be so 
presumed.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1116, 
1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
bilateral hearing loss and tinnitus were received in February 
2006.  Thereafter, he was notified of the provisions of the 
VCAA by the RO in correspondence dated in March 2006.  This 
letter notified the veteran of VA's responsibilities in 
obtaining information to assist the veteran in completing his 
claims, identified the veteran's duties in obtaining 
information and evidence to substantiate his claims, and 
provided other pertinent information regarding VCAA.  In 
addition, it notified him of how VA determines the disability 
rating and effective dates when a disability is found to be 
connected to service.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in October 
2008.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 07-7130 (Fed. Cir. September 17, 2007).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, private treatment records, and 
statements pertaining to his claimed disabilities from the 
veteran and his representative have been obtained and 
associated with his claims file.  He was also provided with a 
contemporaneous VA audiological examination to evaluate the 
nature and etiology of his claimed disabilities.

Furthermore, the veteran has been notified of the evidence 
and information necessary to substantiate his claims, and he 
has been notified of VA's efforts to assist him.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result 
of the development that has been undertaken, there is no 
reasonable possibility that further assistance will aid in 
substantiating his claims.

Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including other organic diseases of 
the nervous system, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309 (2008).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. §3.385 
(2008).

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

To establish service connection for tinnitus, the veteran is 
not obliged to show that his tinnitus was present during 
active military service.  However, if there is insufficient 
evidence to establish that a claimed chronic disability was 
present during service, the evidence must establish a nexus 
between his current disability and his in-service exposure to 
loud noise.  See Godfrey v. Derwinski, 2 Vet. App. 352 
(1992).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed bilateral hearing loss 
and tinnitus as a result of noise exposure while training on 
a five-inch gun mount and working in the ship's laundry 
during active service.  The veteran's DD Form 214 (Report of 
Discharge From Service) noted that his military occupational 
specialty was ship's serviceman.

Pre-enlistment, active duty, and separation examination 
reports dated in February 1961, February 1962, and January 
1964, respectively, listed whispered voice and spoken voice 
findings of 15/15 bilaterally.  The veteran's service 
treatment records contain no complaints or finding related to 
bilateral hearing loss or tinnitus.  Additional annual Navy 
Reserve examination reports dated in December 1964, January 
and November 1966, and April 1968 listed findings of 15/15 
for whispered and/or spoken voice testing bilaterally.

The claims file also contains multiple private audiology 
evaluation reports (dated in October 1974, July 1977, June 
and November 1989, January 1994, November 1990, May 2000, 
October 2000, May 2005, and August 2006 from Beltone Hearing 
Aid Center, Roanoke Ear, Nose, and Throat Clinic, and Salem 
Ear, Nose & Throat that plotted audiometric findings on a 
graph.  An audiological treatment note dated in October 2000 
accompanies that audiogram and reports that it revealed 
normal hearing through 2K Hz with a sloping sensorineural 
loss bilaterally, worse in the right ear, as well as speech 
discrimination ability of 100 percent for the right ear and 
96 percent for the left ear.  The veteran also reported 
constant right ear tinnitus.

In a written statement received from the veteran's 
representative during a July 2007 informal conference with a 
decision review officer (DRO), the representative 
acknowledged that the veteran's service treatment records 
contained no documentation of hearing loss, but contended 
that the in-service hearing evaluations were inadequate.  He 
further asserted that the veteran's post-service employment 
at General Electric (GE) did not cause the veteran's hearing 
loss or tinnitus because the company is regulated by OSHA 
(Occupational Safety and Health Administration), and the 
veteran had complied with safety regulations.

In a VA audiological examination report dated in August 2007, 
the veteran stated that he first noticed hearing loss while 
he was in the Navy, and he first sought treatment for hearing 
problems in the early 1980s.  He also reported tinnitus in 
both ears and that he first noticed it about 25 years ago.  
He reported military noise exposure from five- and three-inch 
gun mounts.  He described post-service occupational noise 
exposure that included working on final assembly for GE for 
12 years and recreational noise exposure from hunting, which 
he had not done since 1972.  He added that he also did office 
work for the reserve center.  Objective findings revealed 
bilateral hearing loss for VA purposes.  The diagnosis 
included subjective tinnitus.  The audiologist opined that 
after a review of the claims file and audiological testing, 
there was no way to determine whether the veteran's hearing 
loss or tinnitus disabilities began during service without 
resorting to mere speculation.  She reasoned that the in-
service whispered voice tests (WVT) had major shortcomings 
and that no other objective evidence in the military record 
proved or disproved the presence of hearing loss during 
military service.

During a November 2008 video conference hearing, the veteran 
testified that he could not remember that far back when asked 
whether he was subjectively aware of hearing loss during 
service.  He testified about learning how to operate five- 
and three-inch guns during training on active service, 
indicated that the work environment at GE was not 
particularly noisy, and estimated that his tinnitus started 
at least 20 years ago.

The Board has considered the veteran's contentions that his 
current bilateral hearing loss and tinnitus are a result of 
noise exposure during active service, but finds that service 
connection for these disabilities is not warranted because 
there is no objective evidence suggesting a connection 
between his current disabilities and an injury or disease 
during service, nor is there any evidence to document any 
hearing loss or tinnitus for many years after service.    

As an initial matter, the Board is precluded from applying 
the graphic results of the multiple private audiograms 
described above to the criteria of 38 C.F.R. § 3.385 to 
evaluate the veteran's bilateral hearing loss disability.  
See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding that 
neither the Board nor the RO may interpret graphical 
representations of audiometric data).

Competent evidence from the August 2007 VA examination report 
clearly shows that the veteran has a current bilateral 
hearing loss disability for VA purposes and a diagnosis of 
subjective tinnitus.  The examiner specifically indicated in 
her report, however, that she could not resolve the etiology 
of the veteran's bilateral hearing loss or tinnitus without 
resorting to mere speculation.  The Board notes that 
entitlement to service connection may not be granted based on 
resorting to pure speculation or even remote possibility.  
See 38 C.F.R. § 3.102 (2008).  In addition, the VA examiner 
specifically opined that the veteran's military records 
contained no evidence to support a connection between his 
hearing loss and tinnitus and his military service.  
Therefore, a grant of service connection for bilateral 
hearing loss or tinnitus is not warranted.

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was over 40 years after the veteran's discharge from 
service, and the first documented evidence of tinnitus was in 
October 2000, more than 36 years after service.  The passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); 
Shaw v. Principi, 3 Vet. App. 365 (1992).  Therefore, the 
claims for service connection for bilateral hearing loss and 
tinnitus must be denied.

In connection with the claims, the Board has considered the 
assertions that the veteran and his representative have 
advanced on appeal.  However, the veteran cannot establish a 
service connection claim on the basis of these assertions 
alone.  While the Board does not doubt the sincerity of the 
veteran's belief that his current hearing loss and tinnitus 
disabilities are associated with noise exposure during 
military service, the claims turn on a medical matter - the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such medical matters.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
assertions in this regard do not constitute persuasive 
evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for bilateral hearing loss and tinnitus must be denied.  In 
arriving at the decision to deny the claims, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent and 
persuasive evidence to support the claims, that doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. H. Nilon
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


